Exhibit 4.1 AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS ADMINISTRATIVE AGENT) WEBSTER BUSINESS CREDIT CORPORATION (AS DOCUMENTATION AGENT) PNC CAPITAL MARKETS, INC., LLC (AS LEAD ARRANGER) AND THE OTHER LENDERS NAMED HEREIN WITH UNIFORCE SERVICES, INC., CLINICAL LABFORCE OF AMERICA, INC., COMFORCE INFORMATION TECHNOLOGIES, INC., COMFORCE TECHNICAL, LLC, COMFORCE TECHNICAL SERVICES, INC., COMFORCE TELECOM, INC., CTS OF WASHINGTON, LLC, PRO CLINICAL SUPPORT SERVICES, LLC, PRO UNLIMITED GLOBAL, LTD (UK), PRO UNLIMITED GLOBAL (HK) LIMITED, PRO UNLIMITED GLOBAL JAPAN, LTD a/k/a PRO UNLIMITED GLOBAL JAPAN, YK, PRO UNLIMITED, INC., PRO UNLIMITED MPS, INC., TEMPORARY HELP INDUSTRY SERVICING COMPANY, INC., UNIFORCE STAFFING SERVICES, INC.,
